Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-7, 11, 13 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAKANO et al. (US 2015/0171633 A1, hereinafter NAKANO) in view of MURATOV et al. (EP 3393009A1, hereinafter MURATOV).

    PNG
    media_image1.png
    457
    576
    media_image1.png
    Greyscale

As per claims 1 and 15, NAKANO discloses an electronic device comprising: 
a housing (See Par.63, discloses that an example of the charging system would  be a cradle or a charging stand for a mobile phone, both items have an inherently include a housing which holds or accepts the mobile device that needs charging); 

a power transmission circuit electrically connected to the wireless charging coil (See Fig.5, Items#21-22, disclose a DC power source and a driver circuit); and 
a control circuit electrically connected to the power transmission circuit (See Fig.5, Item#24), wherein the control circuit is configured to: transmit power to an external electronic device using the wireless charging coil through the power transmission circuit (See Fig.1, Item#12, discloses a power reception apparatus which receives power sent from the power transmission apparatus 11 shown in Figs. 1 and 5); 
obtain data corresponding to power received by the external electronic device in response to the power transmitted through the power transmission circuit (See Fig.10, Step#S28, discloses measuring the efficiency which is ratio of power received to power transmitted); 
obtain power loss based on the obtained data (See Fig.10, Step#S28, discloses detecting the efficiency, the efficiency of power reception is another way to obtain the power loss, for example 90% efficiency indicates a 10% loss); 
stop transmitting the power to the external electronic device when the power loss exceeds a first threshold (See Fig.10, steps#S28 and S24, disclose when the power efficiency is less than a threshold, or in other words when the power loss is more than a first threshold, power transmission is stopped); 
determine whether the power loss obtained at a second time point after a lapse of a first time period from the first time point (See Fig.10, Step#S30, discloses waiting for a period of time x after the comparison of the first power loss/efficiency), exceeds a second threshold lower than the first threshold (See Fig.10, Step#S33, discloses comparing the measured 
stop transmitting the power to the external electronic device when the power loss obtained at the second time point exceeds the second threshold (See Fig.10, Step#S34, discloses when the efficiency is below the second threshold i.e. the power loss is more than a second threshold, power transmission is stopped. Also see Par.282, discloses that the second efficiency threshold is higher than the first efficiency threshold, which means that in power loss terms the second threshold is lower than the first threshold). However NAKANO does not disclose detect an event related the power loss at a first time point when the power loss is lower than the first threshold.
MURATOV discloses a foreign object detection method in a wireless transfer system comprising detecting an event related to power loss at a first time when the power loss is lower than the first threshold (See Par.12, discloses determining if the FOD measurements converge, i.e. difference between successive measurements is less than a certain threshold, Pars.29-31, discloses how multiple measurements of the Q factor which indicates the loss level and can be used to derive the presence of a foreign object, Par.35, discloses detecting the difference between successive measurements and comparing them to a threshold to determine if it is exceeded, once the difference between measurements is determined to be below a certain value, then new foreign object measurements are stopped and a determination is made, this can be used as the event to determine if a second measurement is made or if another power loss measurement is made to determine the presence of a foreign object).
NAKANO and MURATOV are analogous art since they both deal with foreign object detection in wireless charging.

As per claim 11, NAKANO discloses an electronic device comprising: 
a housing (See Par.63, discloses that an example of the charging system would  be a cradle or a charging stand for a mobile phone, both items have an inherently include a housing which holds or accepts the mobile device that needs charging); 
a wireless charging coil disposed in the housing (See Fig.5, Item#L1); 
a power transmission circuit electrically connected to the wireless charging coil (See Fig.5, Items#21-22, disclose a DC power source and a driver circuit); and 
a control circuit electrically connected to the power transmission circuit (See Fig.5, Item#24), wherein the control circuit is configured to: 
transmit power to an external electronic device using the wireless charging coil through the power transmission circuit (See Fig.1, Item#12, discloses a power reception apparatus which receives power sent from the power transmission apparatus 11 shown in Figs. 1 and 5); 
obtain data corresponding to power received by the external electronic device through the power transmission circuit (See Fig.10, Step#S28, discloses measuring the efficiency which is ratio of power received to power transmitted); 

determine whether the power loss or the variance in power loss exceeds a second threshold at a second time point after a lapse of a first time period from the first time point (See Fig.10, Step#S30, discloses waiting for a period of time x after the comparison of the first power loss/efficiency, and then determine if the efficiency is greater than the appropriate efficiency S33); and 
stop transmitting the power to the external electronic device when the power loss or the variance in the power loss obtained at the second time point exceeds the second threshold (See Fig.10, Step#S34, discloses when the efficiency is below the second threshold i.e. the power loss is more than a second threshold, power transmission is stopped. Also see Par.282, discloses that the second efficiency threshold is higher than the first efficiency threshold, which means that in power loss terms the second threshold is lower than the first threshold). However NAKANO does not disclose determining whether a variance in power loss obtained based on the power loss exceeds a first threshold at a first time point.
MURATOV discloses a foreign object detection method in a wireless transfer system comprising determining whether a variance in power loss obtained based on the power loss exceeds a first threshold at a first time point (See Par.12, discloses determining if the FOD measurements converge, i.e. difference between successive measurements is less than a certain threshold, Pars.29-31, discloses how multiple measurements of the Q factor which indicates the loss level and can be used to derive the presence of a foreign object, Par.35, discloses detecting the difference between successive measurements and comparing them to a threshold to determine 
NAKANO and MURATOV are analogous art since they both deal with foreign object detection in wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by NAKANO with that of MURATOV by determining whether a variance in power loss obtained based on the power loss exceeds a first threshold at a first time point for the benefit of increasing the foreign object detection accuracy by ensuring that erroneous measurements when the device is far from the charging surface are not used in determining the absence of a foreign object.

As per claim 2, NAKANO and MURATOV discloses the electronic device of claim 1 as discussed above, wherein the control circuit is further configured to obtain a variance in power loss based on the power loss, and the event is a case where the variance in power loss exceeds a third threshold (See MURATOV, Par.35, discloses detecting the difference between successive measurements and comparing them to a threshold to determine if it is exceeded, once the difference between measurements is determined to be below a certain value, then new foreign object measurements are stopped and a determination is made, this can be used as the event to determine if a second measurement is made or if another power loss measurement is made to determine the presence of a foreign object, also see Fig.2, Steps#202 and 203).



As per claims 4 and 17, NAKANO and MURATOV disclose the electronic device of claims 2 and 16 as discussed above, wherein the event is a case where the power loss, obtained after a time point at which the variance in power loss exceeds the third threshold (See MURATOV, Par.35, discloses detecting the difference between successive measurements and comparing them to a threshold to determine if it is exceeded, once the difference between measurements is determined to be below a certain value, then new foreign object measurements are stopped and a determination is made, this can be used as the event to determine if a second measurement is made or if another power loss measurement is made to determine the presence of a foreign object), exceeds a fourth threshold (See NAKANO, Fig.10, S33, discloses that after  a period of time and as modified by MURATOV, detecting the variance, comparing the power loss with appropriate threshold to determine if a foreign object exists).

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by NAKANO and MURATOV such that the single measurement comparison to the fourth threshold is replaced with a plurality of measurements exceeding the fourth threshold for the benefit of enhancing the accuracy of the foreign object detection by ensuring that the one measurement is not an outlier.

As per claims 6 and 18, NAKANO and MURATOV disclose the electronic device of claims 1 and 15 as discussed above, wherein the event is a case where the power loss exceeds a fourth threshold (See MURATOV, Par.35, discloses detecting the difference between successive measurements and comparing them to a threshold to determine if it is exceeded, once the 

As per claim 7, NAKANO and MURATOV disclose the electronic device of claim 1 as discussed above, however NAKANO and MURATOV do not disclose wherein the event is a case where a plurality of power loss values consecutively exceeds a fourth threshold (MURATOV discloses determining the variance between successive measurements and comparing them to a threshold to decide if the values converge).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by NAKANO and MURATOV wherein the event is a case where a plurality of power loss values consecutively exceeds a fourth threshold as an obvious alternative to the method disclosed by NAKANO and MURATOV for the benefit of increasing the accuracy of the foreign object detection.

As per claim 13, NAKANO and MURATOV disclose the electronic device of claim 11 as discussed above, wherein the control circuit is further configured to determine whether the variance in power loss exceeds a third threshold at a third time point between the first time point and the second time point, and to stop transmitting power to the external electronic device in response to the variance in power loss exceeding the third threshold at the third time point (See MURATOV, Par.35 and Fig.2, discloses detecting the variance between successive 

As per claim 16, NAKANO and MURATOV disclose the method of claim 15 as discussed above, further comprising:
obtaining a variance in power loss based on the power loss, wherein the event is a case where the variance in power loss exceeds a third threshold (See MURATOV, Par.35 and Fig.2, discloses detecting the variance between successive measurements and continuing with the foreign object detection when the measurements are determined not to converge or in other words the variance exceeds a certain value).
Claims 8-9, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAKANO in view of MURATOV and in further view of TANAKA (US 2016/0056661 A1, hereinafter TANAKA).
As per claims 8-9, 12 and 19, NAKANO and MURATOV disclose the electronic device of claims 1 and 11 as discussed above, NAKANO and MURATOV disclose using the power loss variance to indicate if further power loss measurements are needed and which value to use and then compare it to the fourth threshold (See MURATOV, Par.35 and NAKANO, Fig.10, Step#S33) however NAKANO and MURATOV do not disclose wherein the control circuit is further configured to detect whether the power loss increases.
TANAKA discloses a wireless charging device comprising the detection of foreign object placed on the charging surface and determine if power loss increases as an indication of presence of a foreign object (See Par.95 and Fig.9, Steps#ST110 and ST111).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by NAKANO and MURATOV with that of TANAKA by using the increase in power loss as the event which triggers additional foreign object detection instead of power loss variance as an alternative way to ensure that a foreign object does not go undetected.

Claims 10, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAKANO in view of MURATOV and in further view of PARK et al. (WO 2018194409 A1, hereinafter PARK).
As per claims 10, 14 and 20, NAKANO and MURATOV disclose the electronic device of claims 1, 11 and 15 as discussed above, however NAKANO and MURATOV do not disclose wherein the control circuit is further configured to transmit a signal corresponding to suspension of power transmission to the external electronic device when power transmission is stopped.
PARK discloses a wireless charging system wherein the control circuit is further configured to transmit a signal corresponding to suspension of power transmission to the external electronic device when power transmission is stopped (See NAKANO, Fig.10, Step#S24, discloses ending power transmission when a foreign object is detected and see PARK, Page.5, discloses “The foreign matter detection method may further include transmitting an ACK response or a NACK response or a No Decision (ND) response to the wireless power receiver according to the detection result.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by NAKANO and MURATOV with that of PARK by sending a signal to the receiving device when foreign object is detected for the benefit of alerting the receiving device that charging is not output and therefore the receiving device takes remedial action to preserve power.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/AHMED H OMAR/            Examiner, Art Unit 2859          

/EDWARD TSO/            Primary Examiner, Art Unit 2859